Enloe, P. J.
This was an action by the appellant as administrator of the estate of Isham Taylor, deceased, against the appellees, to recover certain personal property, which he alleged was the property of said deceased and which he also alleged was in the possession of the appellees, and which they were refusing to turn over to him as such administrator. A trial upon the issues as formed resulted in a finding and judgment for the appellees, from which, after his motion for a new trial had been overruled, this appeal is now attempted to be prosecuted.
The transcript of the record before us discloses that, the motion for a new trial was overruled on June 22, 1922, and time given in which to file bills of exceptions, etc.; that the judgment in the cause had theretofore been rendered and duly entered of record on March 27, 1922; that the transcript of the record in this case was filed in the office of the clerk of this court on December 20, 1922,—the one’ hundred eighty-first day after said motion was overruled.
In this condition of the record the appellee has moved to dismiss this appeal, as not having been perfected within the time allowed by law, and this court being therefore without jurisdiction to determine the case on its merits. This motion must be sustained.
Appeal dismissed.